Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-10 are currently under examination, wherein no claim has been amended in applicant’s reply filed on February 26, 2021.  Applicant’s election of Invention I, Claims 1-10, without traverse in the reply is acknowledged.  The non-elected Invention II, Claims 11 and 12, has been withdrawn from consideration by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over KR (20140007586 A) in view of Komatsubara et al. (US Pub 2002/0011278 A1).
oC (i.e. the claimed first soaking temperature range) at a heating rate of 5-15oC/sec and heat-treating the heated sheet in the temperature range (i.e. the first soaking step as claimed); and a second cracking step comprising heat-treating the heat-treated sheet in a second cracking temperature range of 900-950oC (i.e. the claimed second soaking step and temperature range) (abstract, claims 1 and 2 and paragraphs [0041]-[0062]). KR (‘586 A) does not specify the heating steps and heating rates as claimed. Komatsubara et al. (‘278 A1) discloses an annealing comprising rapidly heating a hot-rolled sheet to at least 500oC at a heating rate of 20oC/sec and further heating the heated sheet to 1050oC at a heating rate of 3oC/sec (abstract, paragraphs [0026], [0027], [0040], [0057] and [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to anneal the hot-rolled sheet of KR (‘586 A) as disclosed by Komatsubara et al. (‘278 A1) in order to achieve the prescribed function of Si nitrides as an inhibitor and an improvement of texture as disclosed by Komatsubara et al. (‘278 A1) (paragraphs [0057] and [0058]). 
Conclusions
3.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

3/17/2021